EXHIBIT 10.4

2005 MSA SUPPLEMENTAL SAVINGS PLAN

Effective January 1, 2005



--------------------------------------------------------------------------------

2005 MSA SUPPLEMENTAL SAVINGS PLAN

TABLE OF CONTENTS

 

Article

        Page    Preamble    ARTICLE I    Definitions    2 ARTICLE II   
Participation and Elections    11 ARTICLE III    The Supplemental Account    12
ARTICLE IV    Participant-Direction of Investment    15 ARTICLE V    Vesting   
17 ARTICLE VI    Distribution of Benefits    18 ARTICLE VII    General
Provisions    20

 

- i -



--------------------------------------------------------------------------------

2005 MSA SUPPLEMENTAL SAVINGS PLAN

Mine Safety Appliances Company (the “Company”) hereby establishes this 2005 MSA
SUPPLEMENTAL SAVINGS PLAN (the “Plan”) effective January 1, 2005 as provided
below.

WHEREAS, the Company maintains the MSA Retirement Savings Plan (the “Retirement
Savings Plan”) for the benefit of its employees; and

WHEREAS, the Retirement Savings Plan is a qualified plan under Section 401(a) of
the Internal Revenue Code of 1986, as amended (the “Code”) and provides for
elective deferrals up to 25% (50% on or after January 1, 2009) of compensation
as permitted under Code Section 401(k) and matching contributions of 50% of each
dollar deferred up to a maximum elective deferral of 8% (100% of the first 1%
and 50% of the next 6% of elective deferrals on or after January 1, 2009) as
permitted under Code Section 401(m); and

WHEREAS, the Company adopted the MSA Supplemental Savings Plan effective
January 1, 1987, as amended from time to time and as most recently amended and
restated effective January 1, 2003, to provide benefits to certain executive
employees that could not be provided under the Retirement Savings Plan on
account of Code Section 415 and other qualified plan limits; and

WHEREAS, following the enactment of Code Section 409A, the Company determined
that all participant accounts under the MSA Supplemental Savings Plan were fully
vested as of December 31, 2004, and it therefore elected to (i) apply the terms
of the MSA Supplemental Savings Plan to all deferrals of compensation that were
earned and vested on or before December 31, 2004 (including earnings thereon)
and (ii) establish the Plan for deferrals of compensation on and after
January 1, 2005; and

WHEREAS, the Company has timely complied with Code Section 409A documentary
requirements by designating in writing prior to January 1, 2008 the permissible
distribution events and forms of payment under the Plan, as evidenced by, among
other things, the Plan’s initial deferral and distribution election form, which
was finalized in November 2007; and

WHEREAS, the Company now desires to establish the Plan as an unfunded,
nonqualified plan of deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended, the terms of which shall be applicable
to nonqualified deferred compensation that is earned or becomes vested on or
after January 1, 2005 (including earnings thereon).

NOW THEREFORE, the Plan is hereby established as follows:

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Unless otherwise specifically defined in this Article I or where a term first
appears in this Plan, all capitalized terms used in this Plan shall have the
same meanings as are ascribed to them under the Company’s Retirement Savings
Plan.

1.1 “Administrator” means the Retirement Savings Plan Committee, as appointed by
the Board from time to time, unless the Board shall expressly appoint another
Administrator. The Administrator may, by written notice of appointment delivered
to any other person or persons (whether legal or natural), designate and
allocate any fiduciary responsibility to such other person or persons, who may
also serve in more than one fiduciary capacity with respect to the Plan.

1.2 “Affiliate” means an “Affiliate” within the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

1.3 “Beneficiary” means the person or persons designated by a Participant (in
accordance with procedures established by the Administrator) to receive the
value of his Supplemental Account in the event of his death prior to receipt of
all benefits due hereunder, provided that such Beneficiary designation must be
in writing on a form provided by and filed with the Administrator prior to the
Participant’s death and shall not be effective until received by the
Administrator. If no such person is designated by a Participant, Beneficiary
means the person or persons designated by the Participant under the provisions
of the Retirement Savings Plan to receive the value of his account thereunder in
the event of his death prior to receipt of all benefits due thereunder. Valid
Beneficiary designation forms filed by Participants in accordance with the terms
of the Prior Plan shall continue in full force and effect under this Plan unless
and until a new Beneficiary is designated in accordance with this Section 1.3.

1.4 “Beneficial Owner” means a “Beneficial Owner” as set forth in Rule 13d-3
under the Exchange Act.

 

- 2 -



--------------------------------------------------------------------------------

1.5 “Board” means the Board of Directors of Mine Safety Appliances Company, or
any successor thereto.

1.6 “Bonus” means any annual calendar year bonus program paid by the Company.
The term Bonus shall not include any other type of bonus paid by the Company.

1.7 A “Change in Control” of the Company shall be deemed to have occurred if the
event set forth in any one of the following paragraphs of this Section 1.7 shall
have occurred, to the extent that such event would also constitute a change in
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company within the meaning of Code
Section 409A(a)(2)(A)(v) and the regulations promulgated thereunder:

(a) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

(b) The following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date of execution
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date of execution hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or

 

- 3 -



--------------------------------------------------------------------------------

(c) There is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
fifty-one percent (51%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities; or

(d) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-one percent (51%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
voting securities of the Company immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

1.8 “Claimant” has the meaning given to it in Section 7.2 hereof.

1.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.10 “Code Limitations” mean the (a) Code Section 401(a)(17) limitations on a
Participant’s Compensation that may be taken into account for purposes of
Participant and Company contributions and (b) Code Section 415 maximum benefit
limitations, in both cases, under the provisions of the Retirement Savings Plan.

1.11 “Company” means Mine Safety Appliances Company and any successor to all or
a major portion of its assets or business, which successor assumes the
obligations of the Company under this Plan by operation of law or otherwise. For
purposes of this Plan, any subsidiary or affiliate of Mine Safety Appliances
Company whose employees participate in the Retirement Savings Plan shall be
included within the definition of “Company” with respect to its own employees.

1.12 “Compensation” means the compensation of a Participant as defined in the
Retirement Savings Plan for purposes of calculating Employee Contributions, but
without regard to the limit on such compensation otherwise required by Code
Section 401(a)(17).

1.13 “Continuous Service” means “Continuous Service” as defined in the
Retirement Savings Plan.

 

- 5 -



--------------------------------------------------------------------------------

1.14 “Deferral Election” means a “salary reduction agreement” or “bonus deferral
agreement” between an Eligible Employee and the Company, as described in
Section 3.1. The Deferral Election must be in writing on a form provided by, and
timely delivered to, the Administrator.

1.15 “Distribution Election” means the election in accordance with Article II to
receive benefits under the Plan as of a Specified Date or upon a Separation from
Service and in a form of payment as provided in Section 6.2 of the Plan. The
election must be in writing on a form provided by, and timely delivered to, the
Administrator.

1.16 “Effective Date” means January 1, 2005.

1.17 “Elected Percentage” means an Eligible Employee’s election in accordance
with Section 3.1(a) to defer a portion of his Compensation in excess of the Code
Limitation during a stated deferral period by a specified percentage not
exceeding eight percent (8%) (seven percent (7%) effective January 1, 2009).

1.18 “Eligible Employee” means

(a) As applicable to periods prior to January 1, 2009, an Employee who
participates in the Retirement Savings Plan and whose Employee Contributions,
and/or any Company Matching Contributions with respect thereto, are restricted
by the application of a Code Limitation, and also includes other Employees who
are members of a select group of management or highly compensated employees and
are designated in writing by the Administrator as eligible to participate in the
Plan; and

(b) As applicable to periods on or after January 1, 2009, an Employee (including
an executive officer) who is classified on the Company payroll system at the
“EXEC” salary grade.

1.19 “Employee” means any person employed and classified by the Company as a
common law employee. An “Employee” does not include a leased employee or an
independent contractor. Individuals not considered Employees under this
Section 1.19 shall not be reclassified as Employees notwithstanding a contrary
determination by the Internal Revenue Service, any federal, state or local
agency, or any court or other tribunal of competent jurisdiction.

 

- 6 -



--------------------------------------------------------------------------------

1.20 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

1.22 “Installment Date” means (a) in the case of a Payment Date occurring prior
to January 1, 2009, each subsequent anniversary of the Payment Date, or (b) in
the case of a Payment Date occurring on or after January 1, 2009, each
January 15th occurring after the Payment Date.

1.23 “Investment Funds” means the separate investment vehicles designated by the
Administrator in which the amounts in a Participant’s Supplemental Account can
be deemed to be invested, at the election of the Participant in accordance with
Article IV hereof.

1.24 “Participant” means an individual who, as an Eligible Employee, files a
Deferral Election with respect to Compensation in accordance with Article II
hereof. An individual who becomes a Participant continues to be a Participant
until the entire amount of his benefit hereunder has been distributed; provided,
however, that a Participant’s Deferral Election shall only be effective for the
period during which the Participant is an Eligible Employee, or the end of a
taxable year to which the deferral election relates, if later.

1.25 “Payment Date” means (a) the date upon which the Participant’s Payment
Event occurs or (b) in the event that such payment is required to be delayed for
six (6) months as the result of a Separation from Service in accordance with the
provisions of Section 6.1(b), the first day of the seventh (7 th) month
following the Participant’s Separation from Service.

1.26 “Payment Event” means the date selected by a Participant for the
commencement of all or a portion of his benefits under the Plan. The Participant
shall have the option, in accordance with Article II, of electing as his Payment
Event either (a) the date upon which a Separation from Service occurs or (b) a
Specified Date. In the event that a Participant fails to timely elect a Payment
Event, such Participant shall be deemed to have elected payment as of the date
upon which a Separation from Service occurs.

 

- 7 -



--------------------------------------------------------------------------------

1.27 “Person” means a “Person” within the meaning of Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (a) the Company or any of its subsidiaries,
(b) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (c) an underwriter temporarily
holding securities pursuant to an offering of such securities, (d) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
or (e) any individual or entity (including the trustees (in such capacity) of
any such entity which is a trust) which is, directly or indirectly, the
Beneficial Owner of securities of the Company representing five percent (5%) or
more of the combined voting power of the Company’s then outstanding securities
immediately before the date of execution hereof or any Affiliate of any such
individual or entity, including, for purposes of this Section 1.27, any of the
following: (i) any trust (including the trustees thereof in such capacity)
established by or for the benefit of any such individual; (ii) any charitable
foundation (whether a trust or a corporation, including the trustees or
directors thereof in such capacity) established by any such individual;
(iii) any spouse of any such individual; (iv) the ancestors (and spouses) and
lineal descendants (and spouses) of such individual and such spouse; (v) the
brothers and sisters (whether by the whole or half blood or by adoption) of
either such individual or such spouse; or (vi) the lineal descendants (and their
spouses) of such brothers and sisters.

1.28 “Plan” means this 2005 MSA Supplemental Savings Plan, as amended from time
to time.

1.29 “Prior Plan” means the MSA Supplemental Savings Plan, as amended from time
to time.

1.30 “Retirement Savings Plan” means the MSA Retirement Savings Plan, as amended
from time to time.

 

- 8 -



--------------------------------------------------------------------------------

1.31 “Separation from Service” means the Participant’s cessation of employment
with the Company (or any affiliate or subsidiary of the Company) for any reason
whatsoever, whether voluntarily or involuntarily, including by reason of
retirement or death; provided, however, that the employment relationship is
treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence (such as temporary employment by the
government) to the extent the period of such leave does not exceed six
(6) consecutive months or, if longer, so long as the Participant’s right to
reemployment with the Company is provided either by statute or by contract. For
this purpose, in accordance with regulations under Code Section 409A, a leave of
absence shall be considered to be bona fide only if there is a reasonable
expectation that the Participant will resume performing services for the
Company. In addition, where a leave of absence (a) is due to a medically
determinable physical or mental impairment that is expected to result in death
or can be expected to last for a continuous period of at least six (6) months,
and (b) such impairment causes the Participant to be unable to perform the
duties of his or her position with the Company or any substantially similar
position, then the Administrator shall be permitted to extend the foregoing six
(6) month maximum period of leave to not more than twenty-nine (29) months of
continuous absence (or such shorter period as is consistent with the Company’s
employment policy regarding termination of employment of employees on disability
leave). Whether a Separation from Service has occurred shall be determined by
the Administrator based on whether the facts and circumstances indicate that the
Participant and the Company reasonably anticipate that no further services would
be performed after a certain date. However, if the Participant and the Company
reasonably expect that, after such certain date, the Participant would not
perform more than twenty percent (20%) of the average level of bona fide
services performed (measured by time devoted to work or other measure of
performance deemed appropriate by the Administrator) by the Participant over the
immediately preceding thirty-six (36) month period of service to the Company (or
any shorter period that represents the Participant’s full period of service to
the Company), then a Separation from Service by the Participant shall be deemed
to have occurred as of said certain date for purposes of this Plan. At all
times, this definition shall be construed to comply with the definition of
“separation from service” under Section 409(A)(a)(2)(A)(i) of the Code and
regulations thereunder.

 

- 9 -



--------------------------------------------------------------------------------

1.32 “Specified Date” means, as elected by a Participant in accordance with
Article II, January 15 of a year that is elected by the Participant for the
commencement of all or a portion of the Participant’s benefits under the Plan,
which year may be a year prior or subsequent to the Participant’s Separation
from Service.

1.33 “Specified Employee” means, as applicable to distributions made prior to
January 1, 2008 in accordance with Section 6.1(b)(ii), a “specified employee” as
defined in Code Section 409A and regulations promulgated thereunder and as
determined in accordance with rules established and uniformly applied by the
Administrator in accordance with Code Section 409A.

1.34 “Supplemental Account” means the unfunded bookkeeping accounts established
and maintained in accordance with Article III hereof to record the contributions
deemed to be made by the Participant and the Company for each year, as well as
the earnings, gains and losses thereon, expenses allocable thereto,
distributions therefrom and other reductions in value thereof.

1.35 “Supplemental Company Matching Contributions” mean the Company
contributions described in Section 3.2.

1.36 “Supplemental Company Matching Contributions Account” means the bookkeeping
sub-account established under the Supplemental Account for the purpose of
crediting a Participant’s Supplemental Company Matching Contributions, as
described in Article III hereof.

1.37 “Supplemental Employee Contributions” mean the contributions described in
Section 3.1.

1.38 “Supplemental Employee Contributions Account” means the bookkeeping
sub-account established under the Supplemental Account for the purpose of
crediting a Participant’s deferrals, as described in Article III hereof.

 

- 10 -



--------------------------------------------------------------------------------

1.39 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, within the meaning of
Code Section 409A.

1.40 “Valuation Date” means every business day.

ARTICLE II

PARTICIPATION AND ELECTIONS

2.1 Participation. An Eligible Employee who files a Deferral Election in
accordance with Section 2.2 or 2.3 hereof shall become a Participant in this
Plan as of the date provided in such Deferral Election; provided, however, that
an Eligible Employee must file such Deferral Election with the Administrator
within thirty (30) days after first becoming eligible, as determined in
accordance with the provisions of Section 409A of the Code and the regulations
thereunder. Notwithstanding the foregoing, a Participant’s Deferral Election
shall be effective only for Compensation earned while the Participant is also an
Eligible Employee.

2.2 Timing of Elections. Except as provided in Section 2.1 above, a
Participant’s Deferral Elections and/or Distribution Elections must be filed
with the Administrator no later than each December 31 for Compensation earned
with respect to services performed in the immediately following plan year;
provided that separate Deferral Elections and/or Distribution Elections may be
made with respect to each calendar year of deferral; and provided further that
amounts credited to the Participant’s Supplemental Employee Contributions
Account prior to the effective date of any new Deferral Election will not be
affected by such election. Notwithstanding the foregoing, Deferral Elections
relating to Bonuses declared during a calendar year must be filed with the
Administrator no later than June 30 of the year to which the Bonus relates.

 

- 11 -



--------------------------------------------------------------------------------

2.3 Subsequent Elections.

(a) Deferral Elections. A Deferral Election with respect to Compensation during
a calendar year may not be altered or revoked during that calendar year.

(b) Distribution Elections. A Participant may change his Distribution Election;
provided, however, that such subsequent election must (1) in the case of a
Specified Date, be made at least twelve (12) months before the most recently
applicable Specified Date, (2) not take effect until at least twelve (12) months
after the date on which the election is filed with the Administrator, and
(3) result in a new Payment Date that occurs at least five (5) years after the
Payment Date that is in effect immediately before the new election is made.
There is no limit on the number of times that a Participant can further change
his Distribution Election, as long as each election complies with the provisions
of this Section 2.3(b).

ARTICLE III

THE SUPPLEMENTAL ACCOUNT

3.1 Supplemental Employee Contributions.

(a) Excess Salary Reduction Agreement (SSP A). An Eligible Employee may elect,
in accordance with the provisions of Article II, to execute a salary reduction
agreement with the Company (a “Deferral Election”) for purposes of specifying
his Elected Percentage and to contribute such Elected Percentage as Supplemental
Employee Contributions to his Supplemental Employee Contributions Account.

(b) Salary Reduction Agreement (SSP B). An Eligible Employee may also elect, in
accordance with the provisions of Article II, to execute a Deferral Election
with the Company to defer an additional portion of his Compensation during a
stated deferral period and to credit such net reduction as Supplemental Employee
Contributions to the Supplemental Employee Contributions Account portion of the
Supplemental Account of the Eligible Employee. Deferral Elections under this
paragraph (b) shall apply after the deferral of the amounts elected under
paragraph (a) above, if any.

 

- 12 -



--------------------------------------------------------------------------------

(c) Bonus Deferrals (SSP C). In accordance with Article II, an Eligible Employee
may elect to execute a Deferral Election with the Company under which the
Employee agrees to reduce his Bonus from the Company by a stated percentage or
dollar amount, and to credit such reduction as Supplemental Employee
Contributions to the Supplemental Employee Contributions Account portion of the
Supplemental Account of the Eligible Employee. The minimum amount of deferral
for a calendar year shall be the lesser of $5,000 or 5% of the annual Bonus
award. The deferral of a Bonus under this paragraph (c) shall apply after the
deferral of such amount, if any under paragraphs (a) and (b) above.

(d) Salary Deferral Elections. Deferral Elections filed in accordance with the
provisions of Article III shall become effective on the first day of the
deferral period set forth in such Deferral Election, which deferral period
(except as provided in Section 2.1 hereof) shall be not less than the
Participant’s complete taxable year. Such Deferral Election shall be effective
to defer Compensation relating to the Participant’s services performed in such
taxable year, even if the Participant ceases to be an Eligible Employee during
the year, and shall be applied in the order identified in subparagraphs
(a)-(c) above to the extent Compensation is available to be deferred.

3.2 Supplemental Company Matching Contributions. Supplemental Matching
Contributions shall be credited to the Supplemental Matching Contributions
Account of each Participant who has made a Deferral Election pursuant to
Section 3.1(a). Prior to January 1, 2009, the amount of such Supplemental
Matching Contributions shall be equal to fifty percent (50%) of the lesser of
the Elected Percentage of Supplemental Employee Contributions or eight percent
(8%) of Compensation. Effective on or after January 1, 2009, the amount of such
Supplemental Matching Contributions shall be equal to (i) one hundred percent
(100%) of the Participant’s Supplemental Employee Contributions up to the
Elected Percentage, not to exceed the first one percent (1%) of Compensation and
(ii) fifty percent (50%) of the Participant’s Supplemental Employee
Contributions up to the Elected Percentage, not to exceed the next six percent
(6%) of Compensation. There shall be no Supplemental Matching Contributions made
with respect to Supplemental Employee Contributions based on Deferral Elections
pursuant to Section 3.1(b) or (c) of this Plan.

 

- 13 -



--------------------------------------------------------------------------------

3.3 Earnings and Expenses for a Supplemental Account. All Supplemental Employee
Contributions and Supplemental Company Matching Contributions credited to a
Participant’s Supplemental Account shall be treated as though invested and
reinvested only in Investment Funds selected (or deemed to have been selected)
by such Participant pursuant to Article IV hereof. A pro-rata portion of all
dividends, interest gains and distributions of any nature earned in a given
period in respect of an Investment Fund in which the Supplemental Account is
treated as investing shall be credited to the Supplemental Account, such credit
to be calculated by multiplying all such dividends, interest gains and
distributions by a fraction, the numerator of which is equal to the portion of
the Supplemental Account of each Participant that is deemed to be invested in
the particular Investment Fund and the denominator of which is equal to the
aggregate of all amounts invested in the same Investment Fund. All investment
income deemed to be received from an Investment Fund shall be deemed to be
reinvested in the same Investment Fund. Expenses attributable to the acquisition
of investments shall be charged to the Supplemental Account (and respective
sub-accounts thereof) of the Participant for which such investment is deemed to
have been made.

3.4 Recordkeeping. The dollar amounts of any such Employee Contributions and
Company Matching Contributions for a Participant for each payroll period shall
be credited promptly upon the completion of such payroll period to the
appropriate sub-account of the Participant’s Supplemental Account (an unfunded
bookkeeping account). The sum of the balance of a Participant’s Supplemental
Employee Contributions Account and the vested balance of a Participant’s
Supplemental Company Matching Contribution Account, as such sum varies from time
to time, shall be recorded on the financial books and records of the Company as
a liability owed to the Participant. The Administrator or its delegate shall
maintain such bookkeeping accounts as it deems necessary to administer this Plan
and shall calculate, or direct the calculation of, amounts in the Participants’
Supplemental Accounts. The Administrator’s determination of the value of
Participants’ Supplemental Accounts shall be final and binding upon all
Participants and on the Company. Participants will be furnished statements of
their Supplemental Account values at least quarter-annually.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE IV

PARTICIPANT-DIRECTION OF INVESTMENT

4.1 Participant-Directed Investment. Subject to Section 4.5 hereof, a
Participant may make elections as to the deemed investment of his Supplemental
Account in accordance with such procedures as are established and uniformly
applied by the Administrator or its delegate. The Administrator or its delegate
shall provide each Participant with a description of the Investment Funds
available for selection from time to time and such other relevant information
about the Investment Funds as it receives from time to time. The Participant’s
investment election shall remain in force until revised by means of a subsequent
investment election becoming effective pursuant to Section 4.2 hereof. During
any period in which the Participant does not have an investment election in
force, the Participant shall be deemed to have elected an investment in the
Retirement Government Money Market Portfolio (or any substantially similar
approved Investment Fund which has been substituted therefor) until another
investment election subsequently becomes effective pursuant to Section 4.2
hereof.

4.2 Changes in Investment Direction and Transfers. Subject to Section 4.5
hereof, on any business day a Participant may elect to change his deemed
investment election as to subsequent contributions or to transfer amounts among
one or more of the Investment Funds then available by following notice
procedures established and uniformly applied by the Administrator or its
delegate. The Participant’s notice of change or transfer shall be effective as
soon as reasonably practicable (as determined by the Administrator in its sole
discretion) after the Administrator or its delegate has received such notice.

 

- 15 -



--------------------------------------------------------------------------------

4.3 Responsibility for Investment Elections. The selection of investment choices
among the Investment Funds available from time to time shall be the sole
responsibility of each Participant. The deemed investment return (or loss) with
respect to a Participant’s Supplemental Account shall be determined solely by
the Participant’s investment elections made in accordance with this Supplemental
Plan and the procedures established and uniformly applied by the Administrator
or its delegate. The availability of an Investment Fund to a Participant shall
not be construed as a recommendation for investment therein. Further, neither
the Company, any Participating Affiliate, the Administrator or its delegate, any
Employee nor the trustee of any trust which may be established by the Company in
accordance with Section 8.3 hereof is authorized to make any recommendation to
any Participant with respect to the selection of investments among the
Investment Funds.

4.4 Participant’s Risk. Each Participant assumes all risk connected with any
decrease in the market value of any of his Supplemental Account’s deemed
investments. The value of the Participant’s Supplemental Account and the payment
of any amount which may be or become due therefrom are not guaranteed by any one
or any entity.

4.5 Investment Restrictions, Temporary Suspensions of Plan Activities and
Investment Fund Transfers by Administrator. The provisions of this Section 4.5
shall apply notwithstanding any other provision of any other Section of this
Plan to the contrary. In accordance with its established and uniformly applied
procedures, the Administrator or its delegate may place certain restrictions or
limitations on the dollar amounts, percentages or types of investment elections,
transfers and/or allocations which are deemed made under the Plan. If the
Administrator changes the Plan’s record keeper, the Administrator may
temporarily suspend certain Plan activities (including without limitation,
distributions, contribution percentage changes and investment allocations) in
order to facilitate the recordkeeping change. If an Investment Fund is
eliminated by the Administrator or its delegate, then the Administrator or its
delegate may direct that amounts deemed to be invested in the Investment Fund
which was eliminated shall be automatically transferred to another Investment
Fund with similar investment goals. After any such transfer by the Administrator
or its delegate, further investment changes may be made by the Participant in
accordance with Section 4.2 hereof. Notwithstanding the

 

- 16 -



--------------------------------------------------------------------------------

foregoing provisions of this Section 4.5, no power given the Administrator or
its delegate in this Section 4.5 can be used after a Change in Control to reduce
or adversely affect in any way any benefit payable to, or accrued by, a
Participant (or his Beneficiary) hereunder.

ARTICLE V

VESTING

5.1 Vesting in Supplemental Employee Contributions Account. A Participant’s
unfunded and unsecured interest in his Supplemental Employee Contributions
Account shall be 100% vested at all times.

5.2 Vesting in Supplemental Company Contributions Account. A Participant’s
unfunded and unsecured interest in his Supplemental Company Matching
Contributions Account shall become 100% vested upon the earliest of the
following to occur:

(a) Participant’s completion of five (5) years of Continuous Service
(two (2) years of Continuous Service effective January 1, 2009 for Participants
who are or become Employees of the Company on or after January 1, 2009);

(b) Death of the Participant while employed by the Company;

(c) Attainment of the Participant’s sixty-fifth (65th) birthday while employed
by the Company; or

(d) Occurrence of a Change in Control while the Participant is employed by the
Company.

5.3 Forfeitures. If a Participant terminates his employment, any portion of his
Supplemental Account (including any amounts credited after his termination of
employment) which is not payable to him under Article VI hereof shall be
forfeited by him upon such termination.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTION OF BENEFITS

6.1 Time of Distribution.

(a) Generally. Subject to Section 6.6, the vested amount held in a Participant’s
Supplemental Account hereunder shall become payable to him commencing as soon as
administratively feasible on or after the Participant’s Payment Date or
Installment Date, as applicable, but in no event later than the second pay
processed thereafter pursuant to the Company’s routine payroll practices as in
effect from time to time. Distributions following a Payment Date or Installment
Date, as applicable, pursuant to this Article VI shall be based on the value of
the Participant’s Supplemental Account as of the applicable Payment Date or
Installment Date, respectively, and shall not affect the allocation of future
amounts to the Participant’s Supplemental Account, if any.

(b) Delay Upon Separation from Service. A six (6) month payment delay shall
apply to Payment Events resulting from a Separation from Service as follows:

(i) Separations from Service On and After January 1, 2008. In the case of a
Payment Event resulting from a Participant’s Separation from Service on or after
January 1, 2008, the Payment Date for purposes of Section 6.1 shall be the first
day of the seventh month after the Participant’s Separation from Service.

(ii) Separations from Service Prior to January 1, 2008. In the case of a Payment
Date resulting from a Separation from Service prior to January 1, 2008, but on
or after the Effective Date, the six (6) month delay described above in
subsection (i) shall apply only to Specified Employees.

6.2 Form of Distribution.

(a) Normal Form. Subject to a Participant’s election pursuant to subsection (b)
below, payment shall be made in the form of a single cash lump sum.

 

- 18 -



--------------------------------------------------------------------------------

(b) Optional Forms. In lieu of the normal form described in subsection (a)
above, the Participant may make a Distribution Election with respect to each
Deferral Election to receive the vested balance of his Supplemental Account as
applicable to such Deferral Election in any number of annual installments of not
less than two (2) years and not more than fifteen (15) years, commencing on the
Payment Date and continuing on each Installment Date. Each installment made
pursuant to this Section 6.2 shall be calculated by dividing the value of the
Participant’s vested Supplemental Account on the Payment Date (as to the first
payment) or Installment Date (as to each subsequent payment) attributable to
such Deferral Election by the number of remaining installment payments.
Subsequent Distribution Elections may be made only in accordance with
Section 2.3.

6.3 Distribution Upon Unforeseeable Emergency. Notwithstanding anything in the
Plan to the contrary, a Participant may, upon application, receive a single sum
distribution of all or a portion of his vested Supplemental Account in the event
of an Unforeseeable Emergency, with such payment to be made as soon as
administratively feasible on or after the date of the Company’s receipt of the
Participant’s application, but in no event later than the second pay processed
thereafter pursuant to the Company’s routine payroll practices as in effect from
time to time. The amount provided as a hardship distribution must be limited to
the amount necessary to meet the need and may not be made to the extent that
such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship or by cessation of deferrals under this Plan. Any such
hardship distribution shall not have any affect on the allocation of future
amounts to the Participant’s Supplemental Account.

6.4 Distribution on Death. In the event of a Participant’s death hereunder, the
value of his Supplemental Account on his date of death shall be paid to his
Beneficiary in a lump sum cash payment within sixty (60) days following the
Participant’s death.

 

- 19 -



--------------------------------------------------------------------------------

6.5 Distribution Pursuant to Domestic Relations Orders. Notwithstanding the
foregoing, the time or schedule of a payment from a Participant’s Supplemental
Account may be accelerated as necessary to fulfill the requirements to make
payment to an alternate payee pursuant to a domestic relations order (as defined
in Code Section 414(p)(1)(B)).

6.6 Distribution upon a Change in Control. Notwithstanding the foregoing
provisions of this Article VI, if a Participant shall incur a Separation from
Service on or within the two (2)-year period immediately following a Change in
Control (other than by the Participant’s death), the Participant’s Distribution
Election shall no longer apply, and in lieu thereof, the entire balance of his
Supplemental Account as of his Separation from Service shall be paid to him in a
single cash payment as soon as administratively feasible on or after the first
day of the month that is seven (7) months after such Separation from Service,
but in no event later than the second pay processed thereafter pursuant to the
Company’s routine payroll practices as in effect from time to time.

6.7 Additional Procedures. The Administrator, in its sole discretion, may
establish additional procedures and requirements for elections and the payment
of benefits under the Plan provided that they do not violate Code Section 409A.

ARTICLE VII

GENERAL PROVISIONS

7.1 Administration.

(a) Generally. The Plan shall be administered by the Administrator. The
Administrator is hereby authorized to delegate any part or all of its duties to
such other administrators as it may appoint.

(b) Duties. The Administrator (or its delegate) shall perform the duties
required, and shall have the powers necessary, to administer the Plan and carry
out the provisions thereof.

 

- 20 -



--------------------------------------------------------------------------------

(c) Powers. The powers of the Administrator (or its delegate) shall be as
follows:

(i) To determine any question arising in connection with the Plan (and its
decision or action in respect thereof shall be final, conclusive and binding
upon the Company and the Participants and any other individual interested
herein);

(ii) To engage the services of counsel or an attorney (who may be counsel or
attorney for the Company) and an actuary, if it deems necessary, and such other
agents or assistants as it deems advisable for the proper administration of the
Plan; and

(iii) To receive from the Company and from Participants such information as
shall be necessary for the proper administration of the Plan.

(d) Records and Reports. The Administrator shall keep a record of proceedings
and actions and shall maintain or cause to be maintained all such books of
account, records, and other data as shall be necessary for the proper
administration of the Plan. Such records shall contain all relevant data
pertaining to Participants and their rights under this Plan. The Administrator
shall have the duty to carry into effect all rights or benefits provided under
the Plan to the extent assets of the Company are properly available.

(e) Interpretation. The Administrator may reasonably take any action, correct
any defect, supply any omission or reconcile any inconsistency in the Plan, or
in any Beneficiary designation under the Plan, in the manner and to the extent
it shall deem necessary to carry this Plan into effect or to carry out the
Company’s intent and purposes in adopting the Plan. Any decision, interpretation
or other action made or taken in good faith by the Administrator arising out of
or in connection with the Plan, shall be within its reasonable discretion, and
shall be final, binding and conclusive on the Company and all Participants and
Beneficiaries and their respective heirs, executors, administrators, successors
and assigns, except as otherwise provided in this Article VII. The
Administrator’s determinations hereunder need not be uniform or consistent.

 

- 21 -



--------------------------------------------------------------------------------

7.2 Claim and Appeal Procedure.

(a) Application for Benefits. In the event of a claim by a Participant or other
person for or in respect to any benefit under the Plan, such Participant or
other person (the “Claimant”) shall present the reason for the claim in writing
to the Administrator or to such other person or entity designated and
communicated by the Administrator.

(b) Claims and Appeals.

(i) In the event a claim for benefits is denied by the Administrator, written
notice of the denial will be provided within ninety (90) days after receipt of
the claim, or within one hundred and eighty (180) days if special circumstances
require an extension of time (in which event the Claimant will be notified in
writing of the delay during the initial ninety (90)-day period and the notice
will indicate the special circumstances requiring an extension of time and the
date by which the Administrator expects to render the benefit determination).
The notice shall set forth:

(A) the specific reason(s) for the denial;

(B) specific reference to the Plan provisions on which the denial is based;

(C) a description of any additional material or information which must be
submitted to perfect the claim, and an explanation of why such material of
information is necessary;

(D) an explanation of the Plan’s review procedure; and

(E) the time limits applicable to the Plan’s review procedure and a statement of
the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review.

 

- 22 -



--------------------------------------------------------------------------------

(ii) The Claimant shall have sixty (60) days after the day on which such written
notice of denial is received, in which to apply (in person or by his authorized
representative) to the Administrator in writing for a full and fair review of
the denial of his claim. In connection with such review, the Claimant (or his
representative) shall be afforded reasonable opportunity to review pertinent
documents, and may submit issues and comments in writing. In addition, the
Claimant (or his representative) shall have the right to submit documents,
records, and other information relating to the claim for benefits, and shall be
provided, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant to the claim for
benefits. At the Administrator’s sole option, it may arrange for a written or
oral hearing or to meet personally with the Claimant and/or representative for
the purpose of hearing the claimant’s contentions and such relevant evidence as
the Claimant may wish to offer.

(iii) The Administrator will issue its decision on review within sixty (60) days
after receipt of the request for review, or within one hundred and twenty
(120) days if special circumstances require an extension of time after receipt
of the request for review. (Written notice of any such extension will be
furnished to the Claimant before the commencement of such extension, and the
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Administrator expects to render the determination on
review.) The decision will be in writing and set forth specific reasons for the
decision and specific references to pertinent Plan provisions on which the
decision is based. In addition, the written notice of the decision denying a
claim will contain:

(A) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all Plan documents, records, and
other information relevant to the claimant’s claim for benefits, and

(B) a statement of the claimant’s right to bring an action under Section 502(a)
of ERISA.

(iv) The Administrator’s review shall take into account all comments, documents,
records, and other information submitted by the Claimant (or his
representative), without regard to whether such information was submitted or
considered in the initial benefit determination.

 

- 23 -



--------------------------------------------------------------------------------

(v) For purposes of this Section 7.2, Plan information is considered “relevant”
to a claimant’s claim if such document, record, or other information

(A) was relied upon in making the benefit determination;

(B) was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the determination; or

(C) demonstrates compliance with the Plan’s review procedures and that, if
appropriate, the Plan provisions have been applied consistently with respect to
similarly situated claimants.

(c) Statute of Limitations. Notwithstanding the foregoing, an action brought
under ERISA Section 502(a), if any, must be commenced within one (1) year after
the claimant’s receipt of the denial of any appeal from an initial claim denial
made pursuant to this Section 7.2, without regard to any state or federal
statutes establishing provisions relating to limitations of actions.

(d) Failure to Follow Claims Procedure. If a Claimant does not follow the
procedures set forth above, he shall be deemed to have waived the right to
appeal benefit determinations under the Plan. In addition, all determinations by
and decisions of the Administrator under this Section 7.2 shall be binding on
and conclusive as to the claimant.

7.3 No Right to Assets. Any Participant (or Participant’s beneficiary) who may
have or claim any interest in or right to any compensation, payment or benefit
payable hereunder shall rely solely upon the unsecured promise of the Company as
set forth herein for the payment thereof and shall have the status of a general
unsecured creditor of the Company. The Plan constitutes a mere promise by the
Company to make certain benefit payments in the future. The right of any
Participant or beneficiary to benefits hereunder is strictly contractual.
Notwithstanding the foregoing provisions of this Article VII, Mine Safety
Appliances Company may, in its discretion, establish a trust to pay amounts
becoming payable by the Company pursuant to this Plan, which trust shall be
subject to the claims of the general creditors of Mine

 

- 24 -



--------------------------------------------------------------------------------

Safety Appliances Company in the event of its bankruptcy or insolvency.
Notwithstanding any establishment of such a trust, the Company shall remain
responsible for the payment of any amounts so payable which are not so paid by
such trust. If any such trust is established, the trustee will not be required
to invest trust assets in accordance with the directions of Participants given
in accordance with this Plan, although the trustee, in its discretion, may so
invest the trust assets. Notwithstanding any provision of this Plan, all
“investment powers” given to any Participant over his Supplemental Account are
actually powers to direct a deemed investment of such Supplemental Account, thus
determining the investment return on the contributions deemed made to such
Supplemental Account and the amount of the benefit the Company must pay the
Participant with respect to such Supplemental Account. It is intended that this
Plan shall be unfunded for Federal income tax purposes and for purposes of Title
I of ERISA. It is intended that any trust established in accordance with this
Section 7.3 shall be treated as a grantor trust under the Code and that the
establishment of such a trust shall not cause Participants to realize current
income on amounts contributed thereto.

7.4 No Contract of Employment. This Plan shall not be construed to establish a
guarantee of future or continued employment by the Company of any Participant.

7.5 Non-Alienation. Benefits payable under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment, whether voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish the same shall be void; nor shall any such distribution or
payment be in any way liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person entitled to such distribution or
payment. If any Participant or Beneficiary is adjudicated bankrupt or purports
to anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish any such distribution or payment voluntarily or involuntarily, the
Administrator, in its discretion, may hold or cause to be held or applied such
distribution or payment or any part thereof to or for the benefit of such
Participant or Beneficiary in such manner as the Administrator shall direct. The
provisions of this Section 7.5 shall not apply to any benefit payable pursuant
to a “qualified domestic relations order,” as defined in Section 414(p) of the
Code, which the Administrator determines is applicable to any benefit hereunder
as referenced in Section 6.5.

 

- 25 -



--------------------------------------------------------------------------------

7.6 Payments to Minors or Incompetents. If the Administrator determines that any
person entitled to payments under the Plan is a minor or incompetent by reason
of physical or mental disability, it may cause all payments thereafter becoming
due to such person to be made to any other person for his benefit, without
responsibility to follow the application of amounts so paid. Payments made
pursuant to this provision shall completely discharge the Company, the Plan, and
the Administrator.

7.7 No Effect on Other Compensation and Benefits. Nothing contained herein shall
exclude or in any manner modify or otherwise affect any existing or future
rights of any Participant to participate in and receive the benefits of any
compensation, bonus, pension, life insurance, medical or other employee benefit
plan or program to which he or she otherwise might be or become entitled as an
officer or employee of the Company.

7.8 Construction: Choice of Laws. The provisions of the Plan shall be construed,
administered and governed under the laws of the Commonwealth of Pennsylvania
(including its statute of limitations provisions, but excluding its choice of
law provisions) to the extent such laws are not preempted by ERISA or any other
federal laws which may from time to time be applicable. Whenever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the feminine gender in all cases where they would so apply, and
whenever any words are used herein in the singular form, they shall be construed
as though they were also used in the plural form in all cases where they would
so apply. Titles of Articles and Sections hereof are for convenience of
reference only and are not to be taken into account in construing the provisions
of this Plan.

7.9 Invalidity of Provisions. If any provision of the Plan shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
said illegal and invalid provision had never been inserted herein.

 

- 26 -



--------------------------------------------------------------------------------

7.10 Status. This Plan is not intended to satisfy the requirements for
qualification under Section 401(a) of the Code. It is intended to be a
nonqualified plan that is not subject to ERISA except as required by applicable
law. The Plan shall be construed and administered so as to effectuate this
intent.

7.11 Expenses. The Company shall bear all expenses incurred by the Administrator
in administering this Plan.

7.12 Indemnification for Liability. The Company shall indemnify the
Administrator and the employees of the Company to whom the Administrator
delegates duties under this Plan, against any and all claims, losses, damages,
expenses and liabilities arising from their responsibilities in connection with
this Plan, unless the same is determined to be due to gross negligence or
willful misconduct.

7.13 Successors. To the extent not automatically assumed by operation of law,
the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume the Company’s
obligations hereunder in the same manner and to the same extent that the Company
would be required to perform if no such succession had taken place.

7.14 Withholding Requirements. Payment of benefits under this Plan shall be
subject to applicable withholding requirements.

7.15 Amendment and Termination. The Company expects to continue the Plan
indefinitely, but specifically reserves the right, in the sole and unfettered
discretion of its Board, at any time, to amend, in whole or in part, any or all
of the provisions of the Plan and to terminate the Plan in whole or in part,
provided, however, that no such amendment or termination shall (a) reduce or
adversely affect the benefits payable under the Plan to a Participant (or his
Beneficiary) if the Participant’s termination of employment with the Company

 

- 27 -



--------------------------------------------------------------------------------

has occurred prior to such termination or amendment of the Plan, or (b) reduce
or adversely affect the benefit to be paid with respect to the Participant on
the date of such termination or amendment, as compared with the benefit that
would have been payable with respect to the Participant if his employment had
terminated on the day before the Plan was so terminated or amended. Upon a
termination of the Plan, no further Supplemental Employee Contributions or
Supplemental Company Matching Contributions shall be made under the Plan, but
the Supplemental Accounts maintained under the Plan at the time of such Plan
Termination shall continue to be governed by the terms of the Plan until paid
out in accordance with such terms. Termination of the Plan shall not be a
distribution event under the Plan.

7.16 Limitation of Liability. Notwithstanding any provision herein to the
contrary, the Company, nor any individual acting as employee or agent of the
Company, shall be liable to any Participant, former Participant, Beneficiary, or
any other person for any claim, loss, liability or expense incurred in
connection with the Plan, unless attributable to fraud or willful misconduct on
the part of the Company or any such agent of the Company, or a breach by the
Company of any provision of the Plan that results in a reduction of the benefit
provided hereunder.

7.17 409A Compliance. Prior to January 1, 2008, the Plan was intended to and was
administered to comply with the requirements of Code Section 409A, including
good faith, reasonable statutory interpretations of Section 409A that occurred
prior to the Plan’s execution date and that were contrary to the terms of the
Plan, if any. The Plan shall at all times be interpreted in a manner consistent
with Section 409A. In the event that any provision that is necessary for the
Plan to comply with Section 409A is determined by the Administrator, in its sole
discretion, to have been omitted, such omitted provision shall be deemed to be
included herein and is hereby incorporated as part of the Plan.

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mine Safety Appliances Company has evidenced the adoption of
the foregoing 2005 MSA Supplemental Savings Plan by its duly authorized officer
and attested to on this19th day of December, 2008.

 

ATTEST:     MINE SAFETY APPLIANCES COMPANY       By      Douglas K. McClaine    
  Dennis L. Zeitler Secretary       Vice President, CFO, and Treasurer

 

- 29 -